NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RAMON LAWRENCE PARKER,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4202
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Ramon Lawrence Parker, pro se.


PER CURIAM.

             Affirmed. See Ch. 95-347, § 1, at 3045, Laws of Fla.; Ch. 77-266, § 1, at

1248, Laws of Fla.; McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Shortridge v. State, 884 So. 2d 321 (Fla. 2d

DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Williams v. State, 925
So. 2d 427 (Fla. 3d DCA 2006); Romano v. State, 718 So. 2d 283 (Fla. 4th DCA 1998).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.